DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “a mounting bracket for the flow guide member be mounted above a side wall of the wind outlet is disposed between the wind outlet and the flow guide member inside the decorative cover.”  It is unclear what structure is mounted above a side wall and what structure is disposed between the wind outlet and the flow guide member.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “wherein a mounting bracket for the flow guide member is mounted above a side wall of the wind outlet and is disposed between the wind outlet and the flow guide member inside the decorative cover.”
Examiner recommend applicant to amend claim 6 lines 4-5 to (and for examining purpose, examiner interprets this limitation is) “one end of each of the at least two connecting poles… and the other end of each of the at least two connecting poles…”
Claim 7 recites the limitation "the mounting ears" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the plurality of mounting ears”.
Claim 8 recites the limitation "the wind discharge holes" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the plurality of wind discharge holes”.  The same issue for last line of claim 8 and two places in claim 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 8, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohrman (US 3401624).

a wind outlet (outlet of conduit 13, fig 1);
a decorative cover (16+17+screen 18, fig 1) having a plurality of wind discharge holes (screen 18 inherently has opening for airflow as shown in fig 2) and surrounding the wind outlet; and
a flow guide member (guide surface of plate 24, fig 1) disposed inside the decorative cover;
wherein the flow guide member has a cambered flow guide surface (curved lower surface) opposite to and protruding toward the wind outlet.
Regarding claim  2, Mohrman teaches the flow guide surface is shaped as a circular arc.
Regarding claim  4, Mohrman teaches the flow guide member is a circular plate (see fig 3), the flow guide surface is formed at a bottom side (bottom surface) of the flow guide member and protrudes downward.
Regarding claim  5, Mohrman teaches wherein a mounting bracket (annotated figure 1) for the flow guide member is mounted above a side wall (wall structure of conduit 13) of the wind outlet and is disposed between the wind outlet and the flow guide member inside the decorative cover.
Regarding claim  8, Mohrman teaches the decorative cover has an upper portion (18, fig 1), and the plurality of wind discharge holes are located at the upper portion of the decorative cover, and the flow guide member is located corresponding to a position of the wind discharge holes (see fig 2).
[AltContent: arrow][AltContent: ]
    PNG
    media_image1.png
    212
    410
    media_image1.png
    Greyscale

[AltContent: textbox (This portion of shaft 23 is mounting bracket)]

[AltContent: textbox (Annotated figure 1)]


Regarding claims 10-11, Mohrman teaches the flow guide member is a circular plate (see fig 3), the flow guide surface is formed at a bottom side (bottom surface) of the flow guide member and protrudes downward.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mohrman (US 3401624) in view of Pagano (US 8273162).
Regarding claim 3, Mohrman teaches all the limitations of claim 1.

Pagano teaches an adsorption medium layer (16, fig 2) for adsorbing fume (col 5 lines 41-43, “The odorous substances of the exhaust air flow would then immediately begin the process of adsorption into the granular filtration media 16.”) is disposed on a flow guide surface (inner surface of 12, fig 2).
It would have been obvious at the time of filing to modify Mohrman as taught by Lee by adding an adsorption medium layer in order to reduce odorous substances in the exhaust air before air is exhausted to outside environment. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mohrman (US 3401624) in view of Huang (CN 202835512.  Applicant attached machine translation on 3/23/2020).
Regarding claim 9, Mohrman teaches all the limitations of claim 8.
Mohrman fails to teach the decorative cover comprises a front side plate, a left side plate and a right side plate, each side plate has the plurality of wind discharge holes, and the plurality of wind discharge holes on each side plate are flush with each other.
Huang teaches (in the embodiment of fig 5-8) a decorative cover (2) comprises a front side plate, a left side plate and a right side plate (embodiment of fig 5-8 are in a rectangular shape. Therefore it inherently has a front side plate, a left side plate and a right side plate), each side plate has the plurality of wind discharge holes (5), and the plurality of wind discharge holes on each side plate are flush with each other (see fig 7).
.

Allowable Subject Matter
Claims 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/KO-WEI LIN/Examiner, Art Unit 3762